 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAKE CLARK,                                       No. 2:17-cv-02574 TLN GGH P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATION
14    RAYTHEL FISHER, JR.,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On February 6, 2019, petitioner filed his first amended petition for

19   a writ of habeas corpus. ECF No. 34. On February 22, 2019, the court granted petitioner thirty

20   days to file a second amended petition in compliance with the court’s instructions. ECF No. 35.

21   On March 27, 2019, petitioner requested a sixty-day extension of time to file his second amended

22   petition, which the court granted in part. ECF Nos. 36, 37. On May 3, 2019, the undersigned

23   issued an order to show cause for petitioner’s failure to file his second amended petition within

24   the required timeframe. ECF No. 38. On May 20, 2019, petitioner requested a second extension

25   of time to file his amended petition, which the court granted in part giving petitioner an additional

26   thirty days to file his amended petition. ECF Nos. 39, 40. The undersigned informed petitioner

27   that no further extensions would be granted. ECF No. 40. On June 26, 2019, petitioner requested

28   a third extension of time to file his amended petition, which the court again granted. ECF Nos.
                                                        1
 1   41, 42. The undersigned informed petitioner the following:

 2                  The previous order granting an extension of time provided that there
                    would be no further extensions. However, the undersigned
 3                  recognizes that the potential habeas action involves a life sentence
                    and will grant one further extension. A failure to timely file the
 4                  amended habeas petition in accordance with the court’s previous
                    instructions will result in a recommendation of dismissal.
 5

 6   ECF No. 42. Petitioner has again failed to now file his second amended petition.

 7          The court has gone the extra yard in recognizing petitioner’s pro se status. Even before

 8   the filing of the First Amended Petition, Findings and Recommendations were filed

 9   recommending dismissal of the petition based on petitioner’s inaction, but this Findings and

10   Recommendation was vacated to give petitioner another chance to litigate his action. Afterwards,

11   as evidenced by the discussion above, petitioner continues to view court ordered time

12   requirements as optional. Petitioner has wasted the court’s time.

13          Accordingly, IT IS HEREBY RECOMMENDED that:

14      1. The petition be dismissed; and

15      2. The District Court decline to issue a certificate of appealability.

16          These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

18   after being served with these findings and recommendations, any party may file written

19   objections with the court and serve a copy on all parties. Such a document should be captioned

20   “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections

21   shall be served and filed within fourteen days after service of the objections. The parties are

22   advised that failure to file objections within the specified time may waive the right to appeal the

23   District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: August 19, 2019
                                                 /s/ Gregory G. Hollows
25                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        2
